DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 and 12 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Farah (US-6122752-A), hereinafter Farah in view of Linell (US-9915937-B2), hereinafter Linell.
Regarding claim 1, Farah teaches:
A method performed by one or more computers, the method comprising: 
Receiving an indication that a robot experienced a fault (See at least col. 7, lines 1 – 8: “In step 240, the controller 36, using the ERR FLAG, attempts to identify the error from the information provided by the main controller 11… The process then proceeds to step 250. In step 250, the controller 36 notifies the main controller 11 that an error has occurred”) while performing a schedule of commands (see at least Fig. 8 which depicts an example set of commands of a process a robot might be executing when an error occurs, in which the robot is stacking one object on top of another).
Generating a recovery process, wherein the recovery process includes motion action for the robot to take from a current position to a recovery position (see at least col. 7 lines 46 – 49: “Otherwise, the process moves to step 410. In step 410, the controller 36 generates an error recovery plan from the primitive structure database 32. The process then proceeds to step 430”); 
Providing the recovery process to an onsite execute engine (see at least Fig. 2 and 3. See also col. 5 lines 34 – 39: “The coordination module 13 develops detailed commands for the intelligent system 1, based on the overall direction control of the main controller 11, and sends the detailed commands to the execution module 14. The execution module 14 then executes the detailed commands on the physical hardware 20 that is part of the intelligent system 1”). 
And executing, by the onsite execution engine, the recovery process, thereby causing the robot to perform the motion action to move to the recovery position (see at least col. 8 line 62 – col. 9 line 4: “To further illustrate the effects of an error in the intelligent system 1 shown in FIG. 8, assume that an error occurs during the execution of the action pickup(A) by the robot hand 51. Through state identification such as the comparison of the actual state information against the effects of the executed action, the error is then found to be that the robot hand 51 picked up block B instead of block A. The resulting error recovery is putdown(B)pickup(A). The resulting state is holding(A), which is the desired state, and therefore the error recovery is successful”).
Farah does not explicitly teach, but Linell teaches:
The use of process definition graphs to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
Wherein the original process definition graph comprises a plurality of task nodes that represent a plurality of respective tasks to be performed by one or more robots (see at least see at least Figs. 4A – 6B which show the node-based graphs and the nodes which are used to define movements for the robots to complete tasks); 
Wherein the process definition graph includes a motion node that represents a motion action for the robot to take from a current position to another position (see at least Fig. 6B which shows different types of nodes, including motion nodes, used to define the robotic tasks).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 2, the combination of Farah and Linell teaches the method of claim 1.
Farah does not explicitly teach, but Linell teaches:
Wherein the motion action represented by the motion node follows a path that avoids collisions with physical obstacles of a workcell (see at least col 5 lines 13 – 24: “In some examples, time-based sequences of operations may be modified to avoid collisions while attempting to minimize the amount of time required to complete a process (e.g., a manufacturing process). In one example, the rate of operation of one or more of the robotic devices may be modified at one or more points along the global timeline. For instance, a particular robot may be slowed down in order to avoid collision with a second acting robot in the workcell. In further examples, velocity curves relative to the global timeline may be determined for each of the robotic devices in an effort to allow the robotic devices to collectively operate as fast as possible while avoiding any collisions in the workcell”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control and fault recovery system as taught by Farah with the collision avoidance planning as taught by Linell because such a modification would prevent physical damage to robots and objects within the workcell by predicting possible collisions before they occur.  

Regarding claim 3 the combination of Farah and Linell teaches the method of claim 2.
Farah does not explicitly teach, but Linell teaches:
Wherein the motion action represented by the motion node follows a path that avoids collisions with one or more other robots (see at least col 5 lines 13 – 24: “In some examples, time-based sequences of operations may be modified to avoid collisions while attempting to minimize the amount of time required to complete a process (e.g., a manufacturing process). In one example, the rate of operation of one or more of the robotic devices may be modified at one or more points along the global timeline. For instance, a particular robot may be slowed down in order to avoid collision with a second acting robot in the workcell. In further examples, velocity curves relative to the global timeline may be determined for each of the robotic devices in an effort to allow the robotic devices to collectively operate as fast as possible while avoiding any collisions in the workcell”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control and fault recovery system as taught by Farah with the collision avoidance planning as taught by Linell because such a modification would prevent physical damage to robots and objects within the workcell by predicting possible collisions before they occur.  

Regarding claim 4, the combination of Farah and Linell teaches the method of claim 1. 
Farah teaches wherein the method of claim 1 further comprises:
Generating a resume process, wherein the resume process includes a subset of the tasks in the original process (see at least Figs. 6 which shows that the process resumes after an error is recovered from. See further col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred); 
And providing, to the onsite execution engine, the resume process (see at least Fig. 2 and 3. See also col. 5 lines 34 – 39: “The coordination module 13 develops detailed commands for the intelligent system 1, based on the overall direction control of the main controller 11, and sends the detailed commands to the execution module 14. The execution module 14 then executes the detailed commands on the physical hardware 20 that is part of the intelligent system 1”);
And executing, by the onsite execution engine, the resume process, thereby causing the robots to perform a subset of tasks represented in the original process (see at least Fig. 3 which shows the execution plans and controller. See further Fig. 6 which shows that the process resumes after an error is recovered from).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 5, the combination of Farah and Linell teaches the method of claim 4.
Farah further teaches wherein the subset of tasks lacks one or more tasks performed by the robot before the fault (see at least col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred).

Regarding claim 6, the combination of Farah and Linell teaches the method of claim 4.
Farah teaches:
Wherein the resume process includes a motion action that causes the robot to move from the recovery position to a position to a first task in the subset of tasks (see at least Figs. 6, 8 and 9. See further col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred. The fact that the robot continues from this position teaches that the motion action causes the robot to move from the recovery position to the first position in the subset of tasks).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 7, the combination of Farah and Linell teaches the method of claim 1.
Farah teaches: wherein the onsite execution engine executes the recovery process exactly once (see at least Fig. 6 in which the step “ESTABLISH & PERFORM ERROR RECOVERY” is executed once).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 8, the combination of Farah and Linell teaches the method of claim 4.
Farah teaches:
Wherein onsite execution engine executes the resume process exactly once (see at least Figs. 6, 8 and 9. See further col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred. The fact that the process continues from where it left off would lead one of ordinary skill in the art to reach the conclusion that it does not repeat the process of resuming the task multiple times, which in this example, that would entail repeatedly attempting to place the first piece on the second piece after it has been placed.)
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 9, the combination of Farah and Linell teaches the method of claim 8.
Farah teaches:
Wherein the fault caused an alteration to the physical characteristics of the robot (see at least Summary which describes how changes and degradation to the system can cause the robot to react and recover differently over time, and how the invention as taught by Farah accomplishes taking these degradations into account in the generation of processes), and further comprising: 
Generating a modified process that includes all tasks from the original process and that accounts for the alteration to the physical characteristics of the robot (see at least Summary which explains the use of “experience nodes” and “experience maps” in order to account for physical changes to the system over time, including generating processes which account for the physical changes to the robot);
Providing, to the onsite execution engine, the modified process (see at least Fig. 2 and 3. See also col. 5 lines 34 – 39: “The coordination module 13 develops detailed commands for the intelligent system 1, based on the overall direction control of the main controller 11, and sends the detailed commands to the execution module 14. The execution module 14 then executes the detailed commands on the physical hardware 20 that is part of the intelligent system 1”);
And executing, by the onsite execution engine, the modified process for all iterations after executing the resume process once (see at least Fig. 7 which shows how the “experience map” is checked to see if an “experience node” exists for a given situation before executing it).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 12, Farah teaches:
A system comprising: 
One or more computers (see at least col. 5 lines 6 – 11: “With this general background, FIG. 1 shows an exemplary intelligent system 1. The intelligent system 1 includes an intelligent machine module 10 and physical hardware (e.g., robotic arms, hands) 20. The intelligent machine module 10 contains a logical architecture that controls the intelligent system 1, in particular hardware 20”) and one or more storage devices storing instructions that are operable, when executed by the one or more computers (see at least col. 4 lines 3 – 6: “To be useful, the intelligent system must store these experiences (i.e., the triggers and the corresponding error recovery plans) in a memory where they can be recalled when needed”), to cause the one or more computers to perform operations comprising: 33Attorney Docket No. 43474-0286001 
Receiving an indication that a robot experienced a fault (See at least col. 7, lines 1 – 8: “In step 240, the controller 36, using the ERR FLAG, attempts to identify the error from the information provided by the main controller 11… The process then proceeds to step 250. In step 250, the controller 36 notifies the main controller 11 that an error has occurred”) while performing a schedule of commands (see at least Fig. 8 which depicts an example set of commands of a process a robot might be executing when an error occurs, in which the robot is stacking one object on top of another).
Generating a recovery process, wherein the recovery process includes motion action for the robot to take from a current position to a recovery position (see at least col. 7 lines 46 – 49: “Otherwise, the process moves to step 410. In step 410, the controller 36 generates an error recovery plan from the primitive structure database 32. The process then proceeds to step 430”); 
Providing the recovery process to an onsite execute engine (see at least Fig. 2 and 3. See also col. 5 lines 34 – 39: “The coordination module 13 develops detailed commands for the intelligent system 1, based on the overall direction control of the main controller 11, and sends the detailed commands to the execution module 14. The execution module 14 then executes the detailed commands on the physical hardware 20 that is part of the intelligent system 1”). 
And executing, by the onsite execution engine, the recovery process, thereby causing the robot to perform the motion action to move to the recovery position (see at least col. 8 line 62 – col. 9 line 4: “To further illustrate the effects of an error in the intelligent system 1 shown in FIG. 8, assume that an error occurs during the execution of the action pickup(A) by the robot hand 51. Through state identification such as the comparison of the actual state information against the effects of the executed action, the error is then found to be that the robot hand 51 picked up block B instead of block A. The resulting error recovery is putdown(B)pickup(A). The resulting state is holding(A), which is the desired state, and therefore the error recovery is successful”).
Farah does not explicitly teach, but Linell teaches:
The use of process definition graphs to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
Wherein the original process definition graph comprises a plurality of task nodes that represent a plurality of respective tasks to be performed by one or more robots (see at least see at least Figs. 4A – 6B which show the node-based graphs and the nodes which are used to define movements for the robots to complete tasks); 
Wherein the process definition graph includes a motion node that represents a motion action for the robot to take from a current position to another position (see at least Fig. 6B which shows different types of nodes, including motion nodes, used to define the robotic tasks).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes. 

Regarding claim 13 the combination of Farah and Linell teaches the system of claim 12.
Farah does not explicitly teach, but Linell teaches:
Wherein the motion action represented by the motion node follows a path that avoids collisions with physical obstacles of a workcell (see at least col 5 lines 13 – 24: “In some examples, time-based sequences of operations may be modified to avoid collisions while attempting to minimize the amount of time required to complete a process (e.g., a manufacturing process). In one example, the rate of operation of one or more of the robotic devices may be modified at one or more points along the global timeline. For instance, a particular robot may be slowed down in order to avoid collision with a second acting robot in the workcell. In further examples, velocity curves relative to the global timeline may be determined for each of the robotic devices in an effort to allow the robotic devices to collectively operate as fast as possible while avoiding any collisions in the workcell”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control and fault recovery system as taught by Farah with the collision avoidance planning as taught by Linell because such a modification would prevent physical damage to robots and objects within the workcell by predicting possible collisions before they occur.  

Regarding claim 14, the combination of Farah and Linell teaches the system of claim 13.
Farah does not explicitly teach, but Linell teaches:
Wherein the motion action represented by the motion node follows a path that avoids collisions with one or more other robots (see at least col 5 lines 13 – 24: “In some examples, time-based sequences of operations may be modified to avoid collisions while attempting to minimize the amount of time required to complete a process (e.g., a manufacturing process). In one example, the rate of operation of one or more of the robotic devices may be modified at one or more points along the global timeline. For instance, a particular robot may be slowed down in order to avoid collision with a second acting robot in the workcell. In further examples, velocity curves relative to the global timeline may be determined for each of the robotic devices in an effort to allow the robotic devices to collectively operate as fast as possible while avoiding any collisions in the workcell”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the control and fault recovery system as taught by Farah with the collision avoidance planning as taught by Linell because such a modification would prevent physical damage to robots and objects within the workcell by predicting possible collisions before they occur.  

Regarding claim 15, the combination of Farah and Linell teaches the system of claim 12. 
Farah teaches wherein the method of claim 12 further comprises:
Generating a resume process, wherein the resume process includes a subset of the tasks in the original process (see at least Figs. 6 which shows that the process resumes after an error is recovered from. See further col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred); 
And providing, to the onsite execution engine, the resume process (see at least Fig. 2 and 3. See also col. 5 lines 34 – 39: “The coordination module 13 develops detailed commands for the intelligent system 1, based on the overall direction control of the main controller 11, and sends the detailed commands to the execution module 14. The execution module 14 then executes the detailed commands on the physical hardware 20 that is part of the intelligent system 1”);
And executing, by the onsite execution engine, the resume process, thereby causing the robots to perform a subset of tasks represented in the original process (see at least Fig. 3 which shows the execution plans and controller. See further Fig. 6 which shows that the process resumes after an error is recovered from).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 16, the combination of Farah and Linell teaches the system of claim 15.
Farah further teaches wherein the subset of tasks lacks one or more tasks performed by the robot before the fault (see at least col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred).

Regarding claim 17, the combination of Farah and Linell teaches the system of claim 15.
Farah teaches:
Wherein the resume process includes a motion action that causes the robot to move from the recovery position to a position to a first task in the subset of tasks (see at least Figs. 6, 8 and 9. See further col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred. The fact that the robot continues from this position teaches that the motion action causes the robot to move from the recovery position to the first position in the subset of tasks).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 18, the combination of Farah and Linell teaches the system of claim 12.
Farah teaches: wherein the onsite execution engine executes the recovery process exactly once (see at least Fig. 6 in which the step “ESTABLISH & PERFORM ERROR RECOVERY” is executed once).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 19 the combination of Farah and Linell teaches the system of claim 15.
Farah teaches:
Wherein onsite execution engine executes the resume process exactly once (see at least Figs. 6, 8 and 9. See further col. 8 line 38 – col. 9 line 28 which teaches a method of recovering from an error to the location in the process in which the error occurred. In the example given, if a robot accidentally picks up the wrong piece, the process would be to replace the incorrectly picked piece and pick up the correct piece, then resume. In the example given, the robot does not redo the entire process prior to picking up the incorrect piece, thereby only continuing with a subset of tasks which are to be completed after the location in the process where the error occurred. The fact that the process continues from where it left off would lead one of ordinary skill in the art to reach the conclusion that it does not repeat the process of resuming the task multiple times, which in this example, that would entail repeatedly attempting to place the first piece on the second piece after it has been placed.)
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 20, the combination of Farah and Linell teaches the system of claim 19.
Farah teaches:
Wherein the fault caused an alteration to the physical characteristics of the robot (see at least Summary which describes how changes and degradation to the system can cause the robot to react and recover differently over time, and how the invention as taught by Farah accomplishes taking these degradations into account in the generation of processes), and further comprising: 
Generating a modified process that includes all tasks from the original process and that accounts for the alteration to the physical characteristics of the robot (see at least Summary which explains the use of “experience nodes” and “experience maps” in order to account for physical changes to the system over time, including generating processes which account for the physical changes to the robot);
Providing, to the onsite execution engine, the modified process (see at least Fig. 2 and 3. See also col. 5 lines 34 – 39: “The coordination module 13 develops detailed commands for the intelligent system 1, based on the overall direction control of the main controller 11, and sends the detailed commands to the execution module 14. The execution module 14 then executes the detailed commands on the physical hardware 20 that is part of the intelligent system 1”);
And executing, by the onsite execution engine, the modified process for all iterations after executing the resume process once (see at least Fig. 7 which shows how the “experience map” is checked to see if an “experience node” exists for a given situation before executing it).
Farah does not teach, but Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes.

Regarding claim 21,
A computer storage medium encoded with a computer program, the program comprising instructions that are operable (see at least col. 4 lines 3 – 6: “To be useful, the intelligent system must store these experiences (i.e., the triggers and the corresponding error recovery plans) in a memory where they can be recalled when needed”), when executed by data processing apparatus, to cause the data processing apparatus to perform the operations comprising: 
Receiving an indication that a robot experienced a fault (See at least col. 7, lines 1 – 8: “In step 240, the controller 36, using the ERR FLAG, attempts to identify the error from the information provided by the main controller 11… The process then proceeds to step 250. In step 250, the controller 36 notifies the main controller 11 that an error has occurred”) while performing a schedule of commands (see at least Fig. 8 which depicts an example set of commands of a process a robot might be executing when an error occurs, in which the robot is stacking one object on top of another).
Generating a recovery process, wherein the recovery process includes motion action for the robot to take from a current position to a recovery position (see at least col. 7 lines 46 – 49: “Otherwise, the process moves to step 410. In step 410, the controller 36 generates an error recovery plan from the primitive structure database 32. The process then proceeds to step 430”); 
Providing the recovery process to an onsite execute engine (see at least Fig. 2 and 3. See also col. 5 lines 34 – 39: “The coordination module 13 develops detailed commands for the intelligent system 1, based on the overall direction control of the main controller 11, and sends the detailed commands to the execution module 14. The execution module 14 then executes the detailed commands on the physical hardware 20 that is part of the intelligent system 1”). 
And executing, by the onsite execution engine, the recovery process, thereby causing the robot to perform the motion action to move to the recovery position (see at least col. 8 line 62 – col. 9 line 4: “To further illustrate the effects of an error in the intelligent system 1 shown in FIG. 8, assume that an error occurs during the execution of the action pickup(A) by the robot hand 51. Through state identification such as the comparison of the actual state information against the effects of the executed action, the error is then found to be that the robot hand 51 picked up block B instead of block A. The resulting error recovery is putdown(B)pickup(A). The resulting state is holding(A), which is the desired state, and therefore the error recovery is successful”).
Farah does not explicitly teach, but Linell teaches:
The use of process definition graphs to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
Wherein the original process definition graph comprises a plurality of task nodes that represent a plurality of respective tasks to be performed by one or more robots (see at least see at least Figs. 4A – 6B which show the node-based graphs and the nodes which are used to define movements for the robots to complete tasks); 
Wherein the process definition graph includes a motion node that represents a motion action for the robot to take from a current position to another position (see at least Fig. 6B which shows different types of nodes, including motion nodes, used to define the robotic tasks).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farah and Linell in view of Thunell (US-20200368920-A1), hereinafter Thunell.
Regarding claim 10, the combination of Farah and Linell teaches the method of claim 9.
Farah does not teach, but Thunell teaches:
Wherein the alteration to the physical characteristics of the robot comprises an alteration to a tool used by the robot (see at least [0040] which describes that the tool used by a robot degrades over time and needs to be replaced).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed by Farah with the disclosure of Thunell because as noted by Linell, over time systems degrade and it is important to take the changes of the system into account. The specific disclosure of Thunell in which the tool bits degrade over time would lead one of ordinary skill in the art to focus specifically on the degradation of tools in order to take this type of degradation into account within the program, thereby ensuring the effectiveness of the system for a longer period of time.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farah and Linell in view of Erhart (US-20170285628-A1), hereinafter Erhart.
Regarding claim 11, the combination of Farah and Linell teaches the method of claim 4.
Farah does not teach:
Wherein the resume process definition graph only causes remaining robots that are not experiencing any fault to perform the subset of tasks represented in the original process definition graph.
Erhart teaches:
Wherein the resume process only causes remaining robots that are not experiencing any fault to perform the subset of tasks represented in the original process (see at least [0173]: “As a further option, agent 612 and/or robot 102, itself, may dismiss robot 102. It should be appreciated that a task is complete when the task has been successfully or unsuccessfully concluded. For example, an additional problem, mistake, failure, or other issue may cause a task to be completed unsuccessfully, wherein another means of performing the task (e.g., different robot…) may be performed”).
Linell teaches:
The use of process definition graphs containing task nodes to execute commands (see at least Figs. 4A – 6B which show node-based graphs used to define movements and execute commands for a robot).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the recovery process as taught by Farah with the process definition graphs as taught by Linell because the graph-based commands as taught by Linell greatly increase the ease of programming the robotic commands, saving a great deal of time as well as lowering the barrier of entry required to implement the robotic processes. Further, the addition of using a different robot to complete the task in the case that the first robot is unable to would improve the efficiency of the system by ensuring that production continues even in the case of a fault.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664